Affirmed and Memorandum Opinion filed April 2, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00564-CR
                              NO. 14-12-00565-CR
                              NO. 14-12-00566-CR

                     EX PARTE FELIPE JESUS JUAREZ


          On Appeal from the County Criminal Court at Law No. 9
                          Harris County, Texas
           Trial Court Cause Nos. 1806170, 1806171, and 1806172

                 MEMORANDUM OPINION


      Appellant Felipe Jesus Juarez appeals from the habeas court’s order denying
his application for a writ of habeas corpus premised on Padilla v. Kentucky, 130 S.
Ct. 1473 (2010). In a single issue on appeal, appellant contends the habeas court
erred by denying relief required by Padilla. We affirm.

      After the trial court denied his motion to suppress, appellant pleaded guilty
to two Class A misdemeanors and one Class B misdemeanor, respectively (1)
unlawfully carrying a weapon; (2) possession of a controlled substance; and (3)
possession of marijuana. This court affirmed his conviction on direct appeal. See
Juarez v. State, Nos. 14-05-00196-CR, 14-05-00197-CR, 14-05-00198-CR, 2006
WL 300409 (Tex. App.—Houston [14th Dist.] Feb. 9, 2006, no pet.) (not
designated for publication). This court’s mandate issued on April 10, 2006.

      After the United States Supreme Court rendered its decision in Padilla,
appellant filed an application for a writ of habeas corpus. The habeas court held an
evidentiary hearing, denied the writ, and issued findings of fact and conclusions of
law. While this appeal was pending, the United States Supreme Court held in
Chaidez v. United States, 133 S. Ct. 1103 (2013), that Padilla announced a “new
rule” of criminal procedure so that “a person whose conviction is already final may
not benefit from the decision in a habeas or similar proceeding.” Id. at 1107 (citing
Teague v. Lane, 489 U.S. 288, 301 (1988)); see also Ex parte De Los Reyes, No.
PD-1457-11, — S.W.3d —, 2013 WL 1136517, at *4 (Tex. Crim. App. Mar. 20,
2013) (declining to “accord retroactive effect to Padilla as a matter of state habeas
law”). Appellant concedes in his brief that his conviction “became final before
Padilla was decided.” Accordingly, appellant cannot rely on Padilla to challenge
his conviction in this collateral proceeding. See Ex parte De Los Reyes, 2013 WL
1136517, at *4; Ex parte Luna, No. 14-11-01063-CR, — S.W.3d —, 2013 WL
1197777, at *1 (Tex. App.—Houston [14th Dist.] Mar. 26, 2013, no pet. h.).

      Appellant does not argue that counsel’s performance was deficient under
pre-Padilla law. See Ex parte Luna, 2130 WL 1197777, at *5. Thus, we overrule
appellant’s sole issue on appeal, and we affirm the habeas court’s order denying
the writ.


                                       /s/       Sharon McCally
                                                 Justice
Panel consists of Justices Christopher, Jamison, and McCally.
Do Not Publish — TEX. R. APP. P. 47.2(b).
                                             2